Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 1 of 13 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X Case No.: 21-cv-1232
 JANE DOE,
                                                                      COMPLAINT
                                   Plaintiff,

                  - against -                                           PLAINTIFF DEMANDS
                                                                        A TRIAL BY JURY
 LONG ISLAND MOTORS, INC. and DAVID
 DELVECCHIO, Individually,

                                   Defendants.
 -------------------------------------------------------------------X

        Plaintiff, JANE DOE, (hereinafter “Plaintiff”), by and through her attorneys, PHILLIPS

& ASSOCIATES, Attorneys at Law, PLLC, against LONG ISLAND MOTORS, INC. and

DAVID DELVECCHIO, Individually, (collectively, as “Defendants”) alleges upon knowledge

as to herself and her own actions and upon information and belief as to all other matters as

follows:

                                        NATURE OF THE CASE

 1.     This is a civil action based upon Defendants’ violations of Plaintiff’s rights guaranteed to

        her by: (i) the sex discrimination provisions of Title VII of the Civil Rights Act of 1964,

        as amended (“Title VII”); (ii) the sex discrimination provisions of the New York State

        Human Rights Law, New York State Executive Law, § 296 et seq. (“NYSHRL”); (iii)

        the gender discrimination provisions of the Suffolk County Human Rights Law, Laws

        of Suffolk County, New York, Part II § 528 et seq. (“SCHRL”); (iv) any other claim(s)

        that can be inferred from the facts set forth herein.

                                   JURISDICTION AND VENUE

2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action

        arises under 42 U.S.C. § 2000(e), et seq.
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 2 of 13 PageID #: 2




3.    The Court has supplemental jurisdiction over all state and county law claims pursuant to

      28 U.S.C. §1367.

4.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2), as a substantial part of

      the actions or omissions giving rise to the claims for relief, occurred within this judicial

      district.

                            PROCEDURAL PREREQUISITES

5.    Plaintiff filed a charge of discrimination upon which this Complaint is based with the

      Equal Employment Opportunities Commission (“EEOC”).

6.    Plaintiff received a Notice of Right to Sue from the EEOC, dated February 19, 2021, with

      respect to the instant charges of discrimination. A copy of the Notice is annexed to this

      Complaint.

7.    This action is being commenced within 90 days of receipt of the Notice of Right to Sue.

                                          PARTIES

8.    At all relevant times herein, Plaintiff is a resident of the State of New York, Queens

      County, and was and is a “person” and an “employee” entitled to protection as defined by

      the federal and state laws invoked herein.

9.    At all relevant times herein, Defendant LONG ISLAND MOTORS, INC. (hereinafter

      “LIM”), is a domestic business corporation incorporated under the laws of the State of

      New York with a principal place of business located at 720 Sunrise Highway, West

      Babylon, New York 11704.

10.   At all relevant times herein, Defendant DAVID DELVECCHIO (hereinafter

      “DELVECCHIO”) worked for Defendant LIM as the General Manager and was

      Plaintiff’s supervisor and had the ability to make decisions regarding the terms and




                                               2
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 3 of 13 PageID #: 3




      conditions of Plaintiff’s employment.

                                    MATERIAL FACTS

11.   In or around May 17, 2020, after having applied for a position with Defendant LIM on

      Craigslist, Plaintiff received a phone call inviting her to interview with Defendant

      DELVECCHIO.

12.   The following day, Plaintiff met with Defendant DELVECCHIO for the interview.

13.   As Plaintiff was sitting down, her purse accidently tugged onto her blouse, pulling it up

      and revealing a portion of a tattoo on her stomach.

14.   Immediately, Defendant DELVECCHIO zoned in on Plaintiff’s tattoo and said “Wow,

      you have nice tattoos, can I see them all?” As she had traveled a long way to get to the

      dealership and needed the job, Plaintiff simply chuckled, trying to brush it off, and sat

      down.

15.   Plaintiff was ultimately hired by Defendants and on May 22, 2020, she began working as

      a sales specialist, earning a weekly salary of $200.00 plus commission and bonus.

16.   On her first day, May 22, 2020, Plaintiff approached Joanne Peppaceno (hereinafter

      “Peppaceno”), the finance supervisor, to discuss her concerns regarding her lack of

      experience. In response, Peppaceno assured Plaintiff that she had nothing to worry about,

      that she would receive training and assistance and invited Plaintiff to come to her with

      any questions.

17.   In the course of her conversation with Peppaceno, Plaintiff asked Peppaceno if she could

      keep an eye on Defendant DELVECCHIO because he “creeped her out.” Instantly,

      Peppaceno exclaimed, “I always knew he liked black girls!” Peppaceno guaranteed

      Plaintiff that she would look after her and that there was nothing to worry about.




                                               3
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 4 of 13 PageID #: 4




18.   Later that day, Defendant DELVECCHIO called Plaintiff into his office. After initially

      providing Plaintiff with assurances as to her job security, Defendant DELVECCHIO

      asked Plaintiff to lunch, telling her that he would “show her a good time.” In response,

      Plaintiff politely declined.

19.   By June 2020, Plaintiff began to notice that Defendant DELVECCHIO would call her

      into his office 10-15 times a day on minor matters. Plaintiff was the only employee

      treated in this fashion and it was so apparent that Plaintiff’s co-workers noticed and

      commented on the attention Plaintiff was receiving.

20.   On one occasion, when Defendant DELVECCHIO summoned Plaintiff into his office,

      Plaintiff noticed that Defendant DELVECCHIO had a panel of screens behind his desk

      displaying the video feeds of surveillance cameras throughout the dealership.

21.   Plaintiff looked over and saw a screen which appeared to show a camera facing her desk.

22.   Plaintiff was extremely distressed upon discovering the camera directed at her desk and,

      as a result, Plaintiff began to wear a hat to work, aware that Defendant DELVECCHIO

      was leering at her from his office.

23.   However, Defendant DELVECCHIO forbade Plaintiff from wearing a hat in the

      workplace and Plaintiff was only able to wear a hat for several hours.

24.   In or around early June 2020, Defendant DELVEHCCIO’s sexual attention became more

      explicit when he told Plaintiff, “If I were given the chance, I would go down on you.”

      Extremely uncomfortable, Plaintiff responded with a joke in an attempt to alleviate the

      situation.

25.   On or about June 13, 2020, Plaintiff reached out to Jemima (Last Name Unknown)

      (hereinafter “Jemima”), to address the unfounded rumor going around the dealership that




                                               4
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 5 of 13 PageID #: 5




      Plaintiff had a crush on another of their co-workers, Evan (Last Name Unknown)

      (hereinafter “Evan”).

26.   This rumor had caused Jemima to treat Plaintiff in a hostile manner because Jemima was

      romantically interested in Evan.

27.   In the course of this discussion, Plaintiff disclosed to Jemima Defendant

      DELVECCHIO’s inappropriate behavior towards her.

28.   Specifically, Plaintiff disclosed to Jemima that Defendant DELVECCHIO told her, a few

      weeks prior, “If I were given the chance, I would go down on you.”

29.   On or about June 15, 2020, Plaintiff approached Evan, to clear up the rumor and tell Evan

      that she had no romantic interest in him, rather it was Jemima who was romantically

      interested in Evan.

30.   When Jemima became aware of this, she blurted out, “Oh really, tell everyone how you

      told me David has been hitting on you, tell them what you told me on Saturday!”

31.   Defendant DELVECCHIO heard the exchange and called Plaintiff into his office and

      anxiously asked her, “What are you saying around here about me? You’re telling people I

      want to take you out?”

32.   Plaintiff was afraid to explain to Defendant DELVECCHIO how she really felt because

      she was concerned that she might lose her job.

33.   Defendant DELVECCHIO continued to probe Plaintiff for details and asked, “What are

      you saying to people? Everyone here has a problem with you. Joanne is through with you

      and if you have issues with Jemima, I will fire you before I fire her.” Defendant

      DELVECCHIO then dismissed Plaintiff from his office.




                                              5
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 6 of 13 PageID #: 6




34.   That following day, when Plaintiff arrived at work, she was called into a meeting with the

      entire staff by Defendant DELVECCHIO.

35.   The meeting appeared designed to attack Plaintiff as several of her co-workers made

      personal comments towards Plaintiff. For example, Jemima said, “I did not want to

      mention what you told me about David but it was a low blow when you told Evan I had a

      crush on him.”

36.   Having been beaten down, Plaintiff felt so defeated that all she could do was apologize

      and tell her colleagues that she wanted to put it all behind her and move forward.

37.   Later that day, as Plaintiff was about to leave, Defendant DELVECCHIO called Plaintiff

      into her office.

38.   When she entered, Defendant DELVECCHIO brought up the meeting earlier that day and

      asked Plaintiff what she was telling people.

39.   Fearful of losing her job, Plaintiff responded, “I said you were cool and I liked you.”

40.   Defendant DELVECCHIO then told Plaintiff to sit down and said, “so you like me?”

      while he unzipped his pants, pulled out his penis and began to stroke it.

41.   His penis in his hand, Defendant DELVECCHIO demanded that Plaintiff come over to

      his side of the desk.

42.   Plaintiff was terrified as she did not know how she was going to escape the situation.

43.   When Plaintiff walked over to his side of the desk, Defendant DELVECCHIO said,

      “Baby tell me what you want.” Plaintiff pleaded that she just wanted her job.

44.   Defendant DELVECCHIO then began to rub Plaintiff’s butt with his left hand as he

      continued to stroke his penis with his right hand.




                                               6
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 7 of 13 PageID #: 7




45.   Plaintiff exclaimed, “What are you doing, I can’t have sex with you! I can’t give you

      head! I can’t do anything sexual with you.”

46.   In a further attempt to extricate herself from the situation, Plaintiff told Defendant

      DELVECCHIO that she was on her period. Defendant DELVECCHIO responded that he

      did not care.

47.   At that point, Defendant DELVECCHIO stopped stroking his penis but only to grab

      Plaintiff’s hand and place it onto his penis, forcibly stroking his penis with Plaintiff’s

      hand.

48.   Defendant DELVECCHIO took his other hand and placed it inside of Plaintiff’s pants,

      digitally penetrating Plaintiff’s anus while he asked her if she “liked it.”

49.   Plaintiff felt powerless as Defendant DELVECCHIO sexually assaulted her, desperately

      hoping it would end soon. Within a few seconds, Defendant DELVECCHIO ejaculated in

      Plaintiff’s hand.

50.   Fearing for her safety if she acted in the manner she wished, Plaintiff calmly walked out,

      gathered her belongings and went to the restroom where she promptly vomited.

51.   Plaintiff felt degraded, horrified, nauseated, and repulsed.

52.   Several days later, on June 19, 2020, Peppaceno approached Plaintiff to discuss the

      meeting from the previous week.

53.   As they were discussing the details from the meeting, Plaintiff mentioned to Peppaceno

      that Defendant DELVECCHIO had earlier told her that he could report her on account of

      how she had yelled at Plaintiff in front of customers weeks prior.

54.   Defendant DELVECCHIO then interrupted the conversation between Plaintiff and

      Peppaceno and directed Plaintiff to take his daughter’s car for inspection.




                                                7
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 8 of 13 PageID #: 8




55.   When Plaintiff returned, she saw Defendant DELVECCHIO and Peppaceno in a heated

      argument.

56.   Defendant DELVECCHIO yelled out to Plaintiff, “Come in here!”

57.   Plaintiff walked over to Defendant DELVECCHIO and Peppaceno, and Defendant

      DELVECCHIO screamed at Plaintiff, “You told Joanne I wanted to report her, you are a

      liar, all you do is run your mouth, I don’t want you working here anymore!”

58.   As Plaintiff was gathering her belongings to walk out Defendant DELVECCHIO yelled,

      “I will fuck your background up, I will make sure you never work for another company

      again!”

59.   Plaintiff was humiliated and quickly walked out of the dealership.

60.   As a result of Defendants’ actions, Plaintiff feels extremely humiliated, offended,

      disturbed, degraded, victimized, embarrassed, and emotionally distressed by the blatantly

      unlawful and discriminatory and retaliatory conduct.

61.   As a result of the acts and conduct complained of herein, Plaintiff has suffered loss of

      income, commissions, benefits, and other compensation which such employment entails.

      Plaintiff has also suffered future pecuniary losses, emotional pain, suffering,

      inconvenience, loss of enjoyment of life, injury to reputation, and other non-pecuniary

      losses.

62.   Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

63.   Defendants’ conduct has been malicious, willful, outrageous, and/or reckless and

      conducted with full knowledge of the law. As such, Plaintiff demands punitive damages

      against all Defendants, jointly and severally.




                                                8
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 9 of 13 PageID #: 9




64.   As a result of the above, Plaintiff demands Punitive Damages as against all Defendants,

      jointly and severally.

      FIRST CAUSE OF ACTION AGAINST DEFENDANT LONG ISLAND MOTORS
                   Sex Discrimination in Violation of Title VII

65.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

66.   Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. § 2000e-2(a)(1)

      provides, in pertinent part, that:

          It shall be an unlawful employment practice for an employer to …
          discharge any individual, or otherwise to discriminate against any
          individual with respect to his compensation, terms, conditions, or
          privileges of employment, because of such individual's race, color,
          religion, sex, or national origin.

67.   Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

      seq., by discriminating against Plaintiff because of her sex/gender.

68.   As described above, Defendant LIM discriminated against Plaintiff on the basis of her

      sex, in violation of Title VII, by creating, fostering, condoning, accepting, ratifying,

      and/or negligently failing to prevent or remedy a hostile work environment that included,

      among other things, severe or pervasive harassment of Plaintiff based on her sex.

69.   As a result of the unlawful discriminatory conduct of Defendant LIM in violation of Title

      VII, Plaintiff has suffered, and continues to suffer, severe mental anguish and emotional

      distress, including, but not limited to depression, humiliation, embarrassment, stress and

      anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering, for

      which she is entitled to an award of monetary damages and other relief.

70.   As a result of Defendant’s actions, Plaintiff was humiliated, degraded, victimized,

      embarrassed, and emotionally distressed.



                                               9
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 10 of 13 PageID #: 10




71.    Defendant’s conduct was malicious, willful and conducted with full knowledge of the

       law.

72.    Plaintiff is entitled to the maximum amount allowed under this statute/law.

              SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS
                     Sex Discrimination in Violation of the NYSHRL

 73.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

       the same force and effect as if more fully set forth herein.

74.    Executive Law § 296(1)(a) provides that:

              It shall be an unlawful discriminatory practice: For an employer or
              licensing agency, because of an individual’s age, race, creed, color,
              national origin, sexual orientation, military status, sex, disability,
              predisposing genetic characteristics, marital status, or domestic
              violence victim status, to refuse to hire or employ or to bar or to
              discharge from employment such individual or to discriminate
              against such individual in compensation or in terms, conditions or
              privileges of employment.

75.    As described above, Defendants discriminated against Plaintiff on the basis of her sex, in

       violation of NYSHRL, by creating, fostering, condoning, accepting, ratifying, and/or

       negligently failing to prevent or remedy a hostile work environment that included, among

       other things, harassment of Plaintiff based on Plaintiff’s sex. As a result of Defendants’

       unlawful discriminatory conduct in violation of the NYSHRL, Plaintiff has suffered, and

       continues to suffer, economic loss, for which she is entitled to an award of monetary

       damages and other relief.

76.    As a result of Defendants’ unlawful discriminatory conduct in violation of NYSHRL,

       Plaintiff has suffered, and continues to suffer, severe mental anguish and emotional

       distress, including, but not limited to, depression, humiliation, embarrassment, stress and

       anxiety, and emotional pain and suffering, for which she is entitled to an award of


                                                10
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 11 of 13 PageID #: 11




      monetary damages and other relief.

77.   The unlawful discriminatory actions of Defendants constitute malicious, willful, and

      wanton violations of the NYSHRL, for which Plaintiff is entitled to an award of punitive

      damages.

              THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS
                     Gender Discrimination in Violation of SCHRL

78.   Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above with

      the same force and effect as if more fully set forth herein.

79.   The Administrative Code of Suffolk County § 528-7(A)(1) provides that

              It shall be an unlawful discriminatory practice: For an employer to
              refuse to hire or employ or to bar or to discharge from employment
              or to discriminate against any individual in promotion,
              compensation or in terms, conditions or privileges of employment
              because of such individual's group identity or status as a victim of
              domestic violence.

80.   The Suffolk County Administrative Code §528-6 defines group identity as “[t]he actual

      or perceived race, color, creed, age, national origin, alienage or citizenship status,

      gender, sexual orientation, disability, marital status, or familial status of any individual,

      as well as the actual military status of any individual. (Emphasis added.)

81.   As described above, Defendants discriminated against Plaintiff on the basis of her gender

      in violation of the SCHRL by, including but not limited to, subjecting her to disparate

      working conditions, and denying her the opportunity to work in an employment setting

      free of unlawful discrimination and harassment. As a result of Defendants’ unlawful

      discriminatory conduct in violation of the SCHRL, Plaintiff has suffered, and continues

      to suffer, economic loss, for which she is entitled to an award of monetary damages and

      other relief.




                                               11
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 12 of 13 PageID #: 12




82.   As a result of Defendants’ unlawful discriminatory conduct in violation of the SCHRL,

      Plaintiff has suffered, and continues to suffer, mental anguish and emotional distress,

      including, but not limited to, depression, humiliation, embarrassment, stress and anxiety,

      loss of self-esteem and self-confidence, and emotional pain and suffering, for which she

      is entitled to an award of monetary damages and other relief.

                                       JURY DEMAND

83.   Plaintiff hereby demands a jury trial on all issues to be tried.

                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.    Declaring that Defendants engaged in unlawful employment practices prohibited by Title

      VII of the Civil Rights Act of 1964, the New York State Human Rights Law, and the

      New York City Human Rights Law, in that Defendants discriminated against Plaintiff

      on the basis of her sex (female) by subjecting Plaintiff to a hostile work environment;

B.    Awarding damages to Plaintiff for all lost wages and benefits, past and future, back pay

      and front pay, resulting from Defendants’ unlawful employment practices, and to

      otherwise make her whole for any losses suffered as a result of such unlawful

      employment practices;

C.    Awarding Plaintiff compensatory damages related to injuries suffered as per Plaintiff’s

      state law claims;

D.    Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

      distress, pain and suffering and injury to her reputation in an amount to be proven;

E.    Awarding Plaintiff punitive damages;

F.    Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the




                                                12
Case 2:21-cv-01232-GRB-ST Document 1 Filed 03/08/21 Page 13 of 13 PageID #: 13




      prosecution of the action;

G.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy the Defendants’ unlawful employment practices.

Dated: New York, New York
       March 8, 2021
                                                          PHILLIPS & ASSOCIATES,
                                                          ATTORNEYS AT LAW, PLLC

                                                  By:     /s/ Marjorie Mesidor
                                                          Marjorie Mesidor, Esq.
                                                          Joseph Myers, Esq.
                                                          Phillips & Associates, PLLC
                                                          Attorneys for Plaintiff
                                                          585 Stewart Avenue, Suite 410
                                                          Garden City, New York 11530
                                                          T: (212) 248-7431
                                                          F: (212) 901-2107
                                                          mmesidor@tpglaws.com
                                                          jmyers@tpglaws.com




                                             13
